Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US 20100114874 A1), in view of Paff (US 9767169 B1).
Paff was cited in the IDS filed on 10/13/2020.

Regarding claim 1, Hansson teaches a computer-implemented method for providing a response to a content query, the method comprising (Hansson [6] method to provide search results): 
receiving at a user device the query (Hansson [32, 37] user enters search query at device); 
Hansson 38, 48, 49, 53] template(s) related to subject(s) identified in text of query results are retrieved from database); 
generating, using the control circuitry, a textual result based on the content query, wherein a portion of the textual result comprises at least one title; and presenting, on the user device, the textual result formatted based on the user experience parameters (Hansson [35, 52-54] search results text is formatted using the retrieved templates, search results may include titles).

Hansson does not specifically parsing, using control circuitry, the query to identify a subject of the query.
However Paff teaches parsing, using control circuitry, the query to identify a subject of the query (Paff Col 10, line 66- Col 11, line 41, subject (terms and semantic terms) of query text are determined by parsing query text, Paff Col 11, lines 47-62, Col 13, line 13- Col 14, line 3, query results are formatted based on identified subject of query text).
Paff further teaches formatting query results based on identified subject of query text in order to emphasize subjects that were of interest to the user based on user input query text (Paff Col 1, lines 25-33, Col 5, lines 17-30).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Paff of parsing, using control circuitry, the query to identify a subject of the query, into the invention suggested by Hansson, so that the subject related to the query of Hansson is determined by parsing, using control circuitry, the query to identify a subject of the query as taught by Paff; since both inventions are directed towards formatting search results based on search subject(s), and incorporating the teaching of Paff into the invention suggested by Hansson would provide the Paff Col 10, line 66- Col 11, line 41, Col 11, lines 47-62, Col 13, line 13- Col 14, line 3, Col 1, lines 25-33, Col 5, lines 17-30).

Regarding claim 2, Hansson and Paff teach the invention as claimed in claim 1 above. 
Hansson further teaches wherein retrieving one or more user experience parameters corresponding to the subject comprises retrieving font information corresponding to the subject (Hansson [34, 35, 38] template corresponding to subject may be based on metadata regarding subject(s) search results, template may include font information).

Regarding claim 3, Hansson and Paff teach the invention as claimed in claim 2 above. 
Hansson further teaches wherein presenting the textual result formatted based on the user experience parameters comprises: accessing a font identified by the font information; and displaying the textual result using the font (Hansson [34, 35, 38] template corresponding to subject may be based on metadata regarding subject(s) search results, template may include font information).

Regarding claim 4, Hansson and Paff teach the invention as claimed in claim 2 above. 
Hansson further teaches wherein retrieving font information corresponding to the subject comprises retrieving font information from content metadata related to the subject (Hansson [34, 35, 38] template corresponding to subject may be based on metadata regarding subject(s) search results, template may include font information).

Regarding claim 5, Hansson and Paff teach the invention as claimed in claim 1 above. 
Hansson further teaches generating content metadata for respective content items indicative of the one or more user experience parameters (Hansson [34, 35, 38] template corresponding to subject may be based on metadata regarding subject(s) search results, template may include font information).

Regarding claim 6, Hansson and Paff teach the invention as claimed in claim 1 above. 
Hansson further teaches wherein retrieving one or more user experience parameters corresponding to the subject comprises retrieving text display animation information corresponding to the subject (Hansson [34, 35, 36, 38] template corresponding to subject may be based on metadata regarding subject(s) search results, template may include animation information).

Claim 9, is for a system executing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Hansson further teaches a system for providing a response to a content query, the system comprising: an electronic database; and control circuitry configured to (Hansson [55-60]).

Claim(s) 10-14, is/are dependent on claim 9 above, is/are for a system executing instructions similar in scope to the method of claim(s) 2-6 respectively, and is/are rejected under the same rationale. 

Claim 17, is for medium storing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Hansson further teaches non-transitory computer-readable medium having instruction programmed thereon for providing a response to a content query by performing the method comprising (Hansson [55-60]).

Claim(s) 18-22 is/are dependent on claim 17 above, is/are for medium storing instructions instructions similar in scope to the method of claim(s) 2-6 respectively, and is/are rejected under the same rationale. 

Claims 7, 15, 23, are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US 20100114874 A1) in view of Paff (US 9767169 B1), and further in view of Zhou (US 20140046934 A1).

Regarding claim 7, Hansson and Paff teach the invention as claimed in claim 1 above. 
Hansson does not specifically teach wherein the user experience parameters comprise audio information, the method further comprising presenting on the user device audio based on the audio information simultaneously with the textual result
However Zhou teaches wherein the user experience parameters comprise audio information, the method further comprising presenting on the user device audio based on the audio information simultaneously with the textual result (Zhou [42, 113] query results may be accompanied by narration).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Zhou of wherein the user experience parameters comprise audio information, the method further comprising presenting on the user device audio based on the audio information simultaneously with the textual result, into the invention suggested by Hansson and Paff; since both inventions are directed towards displaying query results based on a subject of the query, and incorporating the teaching of Zhou into the invention suggested by Hansson and Paff would provide the added advantage of allowing a user to hear query results along with viewing query results, and the combination would perform with a reasonable expectation of success (Zhou [42, 113]).

Claim(s) 15 is/are dependent on claim 9 above, is/are for a system executing instructions similar in scope to the method of claim(s) 7 respectively, and is/are rejected under the same rationale. 

Claim(s) 23 is/are dependent on claim 17 above, is/are for a medium storing instructions instructions similar in scope to the method of claim(s) 7 respectively, and is/are rejected under the same rationale. 

Claims 8, 16, 24, are rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US 20100114874 A1) in view of Paff (US 9767169 B1), and further in view of Cranfill (US 20130219269 A1).

Regarding claim 8, Hansson and Paff teach the invention as claimed in claim 1 above. 
Hansson does not specifically teach wherein the subject is a genre.
However Cranfill teaches wherein the subject is a genre (Cranfill [189] text may be formatted based on text genre).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to substitute the subject of Hansson, with the genre as taught by Cranfill, since both inventions are directed towards formatting textual display based on subject(s), to achieve the predictable result of wherein the subject is a genre.

Claim(s) 16 is/are dependent on claim 9 above, is/are for a system executing instructions similar in scope to the method of claim(s) 8 respectively, and is/are rejected under the same rationale. 

Claim(s) 24, is/are dependent on claim 17 above, is/are for a medium storing instructions instructions similar in scope to the method of claim(s) 8 respectively, and is/are rejected under the same rationale. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel (US 20160042082 A1) teaches highlighting search terms in search results.
Griddaluru (US 20150161261 A1) teaches displaying search results using styling information from text snippet of each result.
Parker (US 20060064631 A1) teaches styling text information based on subject of text.
Milic-Frayling (US 6968332 B1) teaches highlighting relevant passages in search results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178